Exhibit 10.4

 

 

 

 

AMENDED AND RESTATED

PERSONAL GUARANTY

 

BY

 

--------------------------------------------------------------------------------

 

TO

 

CROWN BANK

 

 

Dated:  March 7, 2008

 

 

--------------------------------------------------------------------------------


 

PERSONAL GUARANTY

 

In consideration of and in order to induce Crown Bank, a Minnesota state banking
corporation, with its banking house located in Minneapolis, Minnesota (the
“Lender”), to extend financial accommodations to Southwest Casino and Hotel
Corp., a Minnesota corporation, (the “Borrower”), pursuant to a series of
promissory notes dated the same date as this Amended and Restated Guaranty and
identified on Exhibit 1 to this Guaranty (the “Notes”) and that certain Line of
Credit dated April 19, 2007 (the “Line of Credit”) all by and between the Lender
and the Borrower, the undersigned (the “Guarantor”) hereby amends and restates
the Amended and Restated Personal Guaranty between Lender and Borrow dated
April 16, 2007 and hereby:

 


1.             UNCONDITIONALLY AND ABSOLUTELY GUARANTEES TO THE LENDER THE FULL
AND PROMPT PAYMENT, WHEN DUE, WHETHER AT THE MATURITY DATES SPECIFIED THEREIN OR
THERETOFORE UPON ACCELERATION OF MATURITY PURSUANT TO THE PROVISIONS THEREOF, OF
PRINCIPAL, ACCRUED INTEREST AND LATE CHARGES, IF ANY, ON THE NOTES AND THE LINE
OF CREDIT, AND ANY AND ALL RENEWALS THEREOF INCLUDING NOTES TAKEN IN
SUBSTITUTION THEREFORE (COLLECTIVELY REFERRED TO AS THE “OBLIGATIONS”); TOGETHER
WITH THE FULL AND PROMPT PAYMENT OF ANY AND ALL COSTS AND EXPENSES OF AND
INCIDENTAL TO THE COLLECTION OF THE OBLIGATIONS FOR THE ENFORCEMENT OF THIS
GUARANTY, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES.  ALL
CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANING ASSIGNED
THERETO IN THE NOTES OR THE LINE OF CREDIT.


 


2.             AGREES THAT THE LENDER MAY DEMAND PAYMENT FROM THE GUARANTOR OF
ANY INSTALLMENT (OR PORTION THEREOF) OF PRINCIPAL OR INTEREST ON EITHER THE
NOTES OR THE LINE OF CREDIT, WHEN DUE AND UNPAID, AND THE GUARANTOR SHALL
IMMEDIATELY PAY THE SAME TO THE LENDER, AND THE LENDER MAY DEMAND PAYMENT OR
PERFORMANCE OF ANY OR ALL OF THE OTHER OBLIGATIONS, WHEN SUCH PAYMENT OR
PERFORMANCE IS DUE OR REQUIRED (SUBJECT TO ANY APPLICABLE GRACE PERIOD), AND THE
GUARANTOR SHALL IMMEDIATELY PAY OR PERFORM THE SAME, WHETHER OR NOT THE LENDER
HAS (I) DECLARED AN EVENT OF DEFAULT, OR (II) ACCELERATED PAYMENT OF THE NOTES
OR THE LINE OF CREDIT, OR (III) COMMENCED REPOSSESSION OF, OR FORECLOSURE OF ANY
SECURITY INTEREST, MORTGAGE OR OTHER LIEN IN, ANY OR ALL OF THE COLLATERAL
SECURING THE NOTES OR THE LINE OF CREDIT, OR (IV) OTHERWISE EXERCISED ITS RIGHTS
AND REMEDIES UNDER THIS GUARANTY OR UNDER THE NOTES, THE LINE OF CREDIT, THE
DOCUMENTS RELATED THERETO OR APPLICABLE LAW.


 


3.             WAIVES (I) PRESENTMENT, DEMAND, NOTICE OF NONPAYMENT, PROTEST AND
NOTICE OF PROTEST AND DISHONOR ON THE OBLIGATIONS; (II) NOTICE OF ACCEPTANCE OF
THIS GUARANTY BY THE LENDER; AND (III) NOTICE OF THE CREATION OR INCURRENCE OF
THE OBLIGATIONS BY THE BORROWER.


 


4.             AGREES THAT THE LENDER MAY FROM TIME TO TIME, WITHOUT NOTICE TO
THE GUARANTOR, WHICH NOTICE IS HEREBY WAIVED BY THE GUARANTOR, EXTEND, MODIFY,
RENEW OR COMPROMISE THE OBLIGATIONS, IN WHOLE OR IN PART, WITHOUT RELEASING,
EXTINGUISHING OR AFFECTING IN ANY MANNER WHATSOEVER THE LIABILITY OF THE
GUARANTOR HEREUNDER, THE FOREGOING ACTS BEING HEREBY CONSENTED TO BY THE
GUARANTOR.


 


5.             AGREES THAT THE LENDER SHALL NOT BE REQUIRED TO FIRST RESORT FOR
PAYMENT TO THE BORROWER OR ANY OTHER PERSON, CORPORATION OR ENTITY, OR THEIR
PROPERTIES OR ESTATES, OR ANY OTHER RIGHT OR REMEDY WHATSOEVER, PRIOR TO
ENFORCING THIS GUARANTY.


 

--------------------------------------------------------------------------------



 


6.             AGREES THAT THIS GUARANTY SHALL BE CONSTRUED AS A CONTINUING,
ABSOLUTE, AND UNCONDITIONAL GUARANTY WITHOUT REGARD TO (I) THE VALIDITY,
REGULARITY OR ENFORCEABILITY OF THE OBLIGATIONS OR THE DISAFFIRMANCE THEREOF IN
ANY INSOLVENCY OR BANKRUPTCY PROCEEDING RELATING TO THE BORROWER, OR (II) ANY
EVENT OR ANY CONDUCT OR ACTION OF THE BORROWER OR THE LENDER OR ANY OTHER PARTY
WHICH MIGHT OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF A SURETY OR
GUARANTOR BUT FOR THIS PROVISION.


 


7.             AGREES THAT THIS GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT
AND BE BINDING UPON THE GUARANTOR UNTIL THE OBLIGATIONS ARE PAID IN FULL.


 


8.             AGREES THAT THE LENDER IS EXPRESSLY AUTHORIZED TO FORWARD OR
DELIVER ANY OR ALL COLLATERAL AND SECURITY WHICH MAY AT ANY TIME BE PLACED WITH
IT BY THE BORROWER, THE GUARANTOR OR ANY OTHER PERSON, DIRECTLY TO THE BORROWER
FOR COLLECTION AND REMITTANCE OR FOR CREDIT, OR TO COLLECT THE SAME IN ANY OTHER
MANNER AND TO RENEW, EXTEND, COMPROMISE, EXCHANGE, RELEASE, SURRENDER OR MODIFY
THE INSTALLMENTS OF, ANY OR ALL OF SUCH COLLATERAL AND SECURITY WITH OR WITHOUT
CONSIDERATION AND WITHOUT NOTICE TO THE GUARANTOR AND WITHOUT IN ANY MANNER
AFFECTING THE ABSOLUTE LIABILITY OF THE GUARANTOR HEREUNDER; AND THAT THE
LIABILITY OF THE GUARANTOR HEREUNDER SHALL NOT BE AFFECTED OR IMPAIRED BY ANY
FAILURE, NEGLECT OR OMISSION ON THE PART OF THE LENDER TO REALIZE UPON THE
OBLIGATIONS, OR UPON ANY COLLATERAL OR SECURITY THEREFOR, NOR BY THE TAKING BY
THE LENDER OF ANY OTHER GUARANTY OR GUARANTIES TO SECURE THE OBLIGATIONS OR ANY
OTHER INDEBTEDNESS OF THE BORROWER TO THE LENDER, NOR BY THE TAKING BY THE
LENDER OF COLLATERAL OR SECURITY OF ANY KIND NOR BY ANY ACT OR FAILURE TO ACT
WHATSOEVER WHICH, BUT FOR THIS PROVISION, MIGHT OR COULD IN LAW OR IN EQUITY ACT
TO RELEASE OR REDUCE THE GUARANTOR’S LIABILITY HEREUNDER.


 


9.             WAIVES ANY RIGHT THAT THE GUARANTOR MAY HAVE TO COLLECT OR SEEK
TO COLLECT FROM THE BORROWER THE CLAIM, IF ANY, BY SUBROGATION OR OTHERWISE,
ACQUIRED BY THE GUARANTOR THROUGH PAYMENT OF ANY PART OR ALL OF THE OBLIGATIONS
UNTIL THE OBLIGATIONS HAVE BEEN PAID IN FULL.


 


10.           AGREES THAT THE LIABILITY OF THE GUARANTOR HEREUNDER SHALL NOT BE
AFFECTED OR IMPAIRED BY THE EXISTENCE OR CREATION FROM TIME TO TIME, WITH OR
WITHOUT NOTICE TO THE GUARANTOR, WHICH NOTICE IS HEREBY WAIVED, OF INDEBTEDNESS
FROM THE BORROWER TO THE LENDER IN ADDITION TO THE INDEBTEDNESS EVIDENCED BY THE
NOTES AND THE LINE OF CREDIT; THE CREATION OR EXISTENCE OF SUCH ADDITIONAL
INDEBTEDNESS BEING HEREBY CONSENTED TO BY THE GUARANTOR.


 


11.           AGREES THAT THE POSSESSION OF THIS INSTRUMENT OF GUARANTY BY THE
LENDER SHALL BE CONCLUSIVE EVIDENCE OF DUE EXECUTION AND DELIVERY HEREOF BY THE
GUARANTOR.


 


12.           AGREES THAT THIS GUARANTY SHALL BE BINDING UPON THE LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE GUARANTOR, AND SHALL INURE TO THE
BENEFIT OF THE LENDER AND ITS SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES;
THAT NOTWITHSTANDING THE FOREGOING, THE GUARANTOR SHALL NOT HAVE THE RIGHT TO
ASSIGN OR OTHERWISE TRANSFER HIS RIGHTS AND OBLIGATIONS UNDER THIS GUARANTY TO
ANY THIRD PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER; AND THAT ANY
SUCH ASSIGNMENT OR TRANSFER SHALL NOT RELEASE OR AFFECT THE LIABILITY OF THE
GUARANTOR HEREUNDER IN ANY MANNER WHATSOEVER.


 


13.           AGREES THAT THE GUARANTOR MAY BE JOINED IN ANY ACTION OR
PROCEEDING COMMENCED AGAINST THE BORROWER IN CONNECTION WITH OR BASED UPON THE
OBLIGATIONS AND RECOVERY MAY BE HAD AGAINST THE GUARANTOR IN ANY SUCH ACTION OR
PROCEEDING OR IN ANY INDEPENDENT ACTION OR PROCEEDING

 

2

--------------------------------------------------------------------------------


 


AGAINST THE GUARANTOR SHOULD THE BORROWER FAIL TO DULY AND PUNCTUALLY PAY ANY OF
THE PRINCIPAL OF OR INTEREST ON THE OBLIGATIONS WITHOUT ANY REQUIREMENT THAT THE
LENDER FIRST ASSERT, PROSECUTE OR EXHAUST ANY REMEDY OR CLAIM AGAINST THE
BORROWER.


 


14.           AGREES THAT UPON THE OCCURRENCE AT ANY TIME OF AN EVENT OF
DEFAULT, THE LENDER SHALL HAVE THE RIGHT TO SET OFF ANY AND ALL AMOUNTS DUE
HEREUNDER BY THE GUARANTOR TO THE LENDER AGAINST ANY INDEBTEDNESS OR OBLIGATION
OF THE LENDER TO THE GUARANTOR.


 


15.           AGREES THAT THE GUARANTOR SHALL BE LIABLE TO THE LENDER FOR ANY
DEFICIENCY REMAINING AFTER FORECLOSURE OF ANY MORTGAGE IN REAL ESTATE OR ANY
SECURITY INTEREST IN PERSONAL PROPERTY GRANTED BY THE BORROWER, THE GUARANTOR OR
ANY THIRD PARTY TO THE LENDER TO SECURE REPAYMENT OF THE OBLIGATIONS AND THE
SUBSEQUENT SALE BY THE LENDER OF THE PROPERTY SUBJECT THERETO TO A THIRD PARTY
(WHETHER AT A FORECLOSURE SALE OR AT A SALE THEREAFTER BY THE LENDER IN THE
EVENT THE LENDER PURCHASES SAID PROPERTY AT THE FORECLOSURE SALE)
NOTWITHSTANDING ANY PROVISION OF APPLICABLE LAW WHICH MAY PREVENT THE LENDER
FROM OBTAINING A DEFICIENCY JUDGMENT AGAINST, OR OTHERWISE COLLECTING A
DEFICIENCY FROM, THE BORROWER INCLUDING, WITHOUT LIMITATION, MINNESOTA STATUTES
SECTION 582.30.


 


16.           AGREES THAT THIS GUARANTY SHALL BE DEEMED A CONTRACT MADE UNDER
AND PURSUANT TO THE LAWS OF THE STATE OF MINNESOTA AND SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF
LAW PROVISIONS THEREOF; AND THAT, WHEREVER POSSIBLE, EACH PROVISION OF THIS
GUARANTY SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS GUARANTY SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE
EXTENT OF SUCH PROHIBITION OR INVALIDITY WITHOUT INVALIDATING THE REMAINDER OF
SUCH PROVISION OR THE REMAINING PROVISIONS OF THE GUARANTY.


 


17.           AGREES THAT NO FAILURE ON THE PART OF THE LENDER TO EXERCISE, AND
NO DELAY IN EXERCISING, ANY RIGHT OR REMEDY HEREUNDER SHALL OPERATE AS OR
CONSTITUTE A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT OR REMEDY HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT OR REMEDY GRANTED HEREBY OR BY ANY RELATED DOCUMENT
OR BY LAW.


 


18.           WAIVES ANY AND ALL CLAIMS AGAINST THE LENDER AND DEFENSES TO
PERFORMANCE AND PAYMENT HEREUNDER RELATING IN ANY WAY, DIRECTLY OR INDIRECTLY,
TO THE PERFORMANCE OF THE LENDER’S OBLIGATIONS OR EXERCISE OF ANY OF ITS RIGHTS
UNDER THE NOTES AND THE DOCUMENTS RELATED THERETO.


 


19.           WARRANTS AND REPRESENTS TO THE LENDER AS FOLLOWS:


 


A.             ENFORCEABILITY.  THIS GUARANTY CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATION OF THE GUARANTOR ENFORCEABLE IN ACCORDANCE WITH ITS TERMS
(SUBJECT, AS TO ENFORCEABILITY, TO LIMITATIONS RESULTING FROM BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY).


 


B.             LITIGATION.  THERE IS NO ACTION, SUIT OR PROCEEDING PENDING OR,
TO THE KNOWLEDGE OF THE GUARANTOR, THREATENED AGAINST OR AFFECTING THE GUARANTOR
WHICH, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT (AS DEFINED
IN THE CREDIT AGREEMENT) ON THE GUARANTOR, OR WHICH WOULD QUESTION THE VALIDITY
OF THIS GUARANTY OR ANY

 

3

--------------------------------------------------------------------------------


 


INSTRUMENT, DOCUMENT OR OTHER AGREEMENT RELATED HERETO OR REQUIRED HEREBY, OR
IMPAIR THE ABILITY OF THE GUARANTOR TO PERFORM HIS OBLIGATIONS HEREUNDER OR
THEREUNDER.


 


C.             DEFAULT.  THE GUARANTOR IS NOT IN DEFAULT OF A MATERIAL PROVISION
UNDER ANY MATERIAL AGREEMENT, INSTRUMENT, DECREE OR ORDER TO WHICH HE IS A PARTY
OR BY WHICH HE OR HIS PROPERTY IS BOUND OR AFFECTED.


 


D.             CONSENTS.  TO THE GUARANTOR’S KNOWLEDGE, NO CONSENT, APPROVAL,
ORDER OR AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING WITH, OR
NOTICE TO, ANY GOVERNMENTAL AUTHORITY OR ANY THIRD PARTY IS REQUIRED IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS GUARANTY OR ANY OF THE
AGREEMENTS OR INSTRUMENTS HEREIN MENTIONED TO WHICH THE GUARANTOR IS A PARTY OR
THE CARRYING OUT OR PERFORMANCE OF ANY OF THE TRANSACTIONS REQUIRED OR
CONTEMPLATED HEREBY OR THEREBY OR, IF REQUIRED, SUCH CONSENT, APPROVAL, ORDER OR
AUTHORIZATION HAS BEEN OBTAINED OR SUCH REGISTRATION, DECLARATION OR FILING HAS
BEEN ACCOMPLISHED OR SUCH NOTICE HAS BEEN GIVEN PRIOR TO THE DATE HEREOF.


 


E.             TAXES.  THE GUARANTOR HAS FILED ALL TAX RETURNS REQUIRED TO BE
FILED AND HAS PAID ALL TAXES SHOWN THEREON TO BE DUE, INCLUDING INTEREST AND
PENALTIES, WHICH ARE NOT BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS AND HAS NO INFORMATION OR KNOWLEDGE OF ANY OBJECTIONS TO OR CLAIMS
FOR ADDITIONAL TAXES IN RESPECT OF FEDERAL INCOME OR EXCESS PROFITS TAX RETURNS
FOR PRIOR YEARS.


 


20.           AGREES THAT THE LIABILITY OF THE GUARANTOR AND ANY OTHER GUARANTOR
OF THE OBLIGATIONS SHALL BE JOINT AND SEVERAL.


 


21.           AGREES TO DELIVER TO THE LENDER FINANCIAL INFORMATION AND RELATED
DOCUMENTS AS SET FORTH IN SECTION 5.1 OF THE CREDIT AGREEMENT WITH RESPECT TO
THE GUARANTOR.


 


22.           AGREES THAT (I) THE GUARANTOR WILL INDIRECTLY BENEFIT BY AND FROM
THE MAKING OF THE LOANS BY THE LENDER TO THE BORROWER EVIDENCED BY THE NOTES AND
THE LINE OF CREDIT; (II) THE GUARANTOR HAS RECEIVED LEGAL AND ADEQUATE
CONSIDERATION FOR THE EXECUTION OF THIS GUARANTY AND HAS EXECUTED AND DELIVERED
THIS GUARANTY TO THE LENDER IN GOOD FAITH IN EXCHANGE FOR REASONABLY EQUIVALENT
VALUE (INCLUDING, WITHOUT LIMITATION, RECEIVING WARRANTS ISSUED BY THE BORROWER
IN CONSIDERATION AND EXCHANGE FOR THE EXECUTION OF THIS GUARANTY); (III) THE
GUARANTOR IS NOT PRESENTLY INSOLVENT AND WILL NOT BE RENDERED INSOLVENT BY
VIRTUE OF THE EXECUTION AND DELIVERY OF THIS GUARANTY; (IV) THE GUARANTOR HAS
NOT EXECUTED OR DELIVERED THIS GUARANTY WITH ACTUAL INTENT TO HINDER, DELAY OR
DEFRAUD THE GUARANTOR’S CREDITORS; AND (V) THE LENDER HAS AGREED TO MAKE SUCH
LOANS IN RELIANCE UPON THIS GUARANTY.


 


23.           AGREES THAT IF, AT ANY TIME, ALL OR ANY PART OF ANY PAYMENT
PREVIOUSLY APPLIED BY THE LENDER TO ANY OF THE OBLIGATIONS MUST BE RETURNED BY
THE LENDER FOR ANY REASON, WHETHER BY COURT ORDER, ADMINISTRATIVE ORDER OR
SETTLEMENT, THE GUARANTOR SHALL REMAIN LIABLE FOR THE FULL AMOUNT RETURNED AS IF
SAID AMOUNT HAD NEVER BEEN RECEIVED BY THE LENDER, NOTWITHSTANDING ANY TERM OF
THIS GUARANTY OR THE CANCELLATION OR RETURN OF ANY NOTE OR OTHER AGREEMENT
EVIDENCING THE OBLIGATIONS.


 


24.           IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY MINNESOTA STATE
COURT OR FEDERAL COURT OVER ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY, THE NOTES AND ANY

 

4

--------------------------------------------------------------------------------


 


INSTRUMENT, AGREEMENT OR DOCUMENT RELATED THERETO; AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
MINNESOTA STATE OR FEDERAL COURT; IRREVOCABLY WAIVES, TO THE FULLEST EXTENT HE
MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING; IRREVOCABLY CONSENTS TO THE SERVICE OF COPIES OF
THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING BY UNITED STATES CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OF COPIES OF SUCH PROCESS TO THE GUARANTOR’S LAST KNOWN
ADDRESS; AND AGREES THAT JUDGMENT FINAL BY APPEAL, OR EXPIRATION OF TIME TO
APPEAL WITHOUT AN APPEAL BEING TAKEN, IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; PROVIDED THAT NOTHING IN THIS
PARAGRAPH SHALL AFFECT THE RIGHT OF THE LENDER TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF LENDER TO BRING ANY ACTION
OR PROCEEDING AGAINST THE GUARANTOR OR HIS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION TO THE EXTENT PERMITTED BY LAW.


 


25.           THE GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, BASED ON OR
PERTAINING TO THIS GUARANTY.


 


26.           NOTWITHSTANDING THE AGGREGATE AMOUNT OF THE OBLIGATIONS WHICH MAY
FROM TIME TO TIME BE OUTSTANDING, THE GUARANTOR’S LIABILITY HEREUNDER WITH
RESPECT TO THE PROMISSORY NOTES AND THE LINE OF CREDIT SHALL BE LIMITED TO AN
AGGREGATE OF $250,000.00 PLUS ALL ATTORNEY’S FEES, COLLECTION COSTS AND
ENFORCEMENT EXPENSES INCURRED IN CONNECTION WITH THE ENFORCEMENT OF THIS
GUARANTY.  THE OBLIGATIONS MAY BE CREATED AND CONTINUED IN ANY AMOUNT WITHOUT
AFFECTING OR IMPAIRING THE GUARANTOR’S LIABILITY HEREUNDER, AND THE LENDER MAY
APPLY ANY SUMS RECEIVED BY OR AVAILABLE TO THE LENDER ON ACCOUNT OF THE
OBLIGATIONS FROM THE BORROWER OR ANY OTHER PERSON (EXCEPT THE GUARANTOR) FROM
THEIR PROPERTIES, OUT OF ANY COLLATERAL SECURITY, OR FROM ANY OTHER SOURCE, TO
THE OBLIGATIONS IN ANY MANNER AS THE LENDER MAY DETERMINE IN ITS SOLE
DISCRETION, AND SUCH PAYMENT, ALLOWANCE OR APPLICATION SHALL NOT REDUCE, AFFECT,
OR IMPAIR THE GUARANTOR’S LIABILITY HEREUNDER.  ANY PAYMENT MADE BY THE
GUARANTOR UNDER THIS GUARANTY SHALL BE APPLIED BY THE LENDER TO THE OBLIGATIONS
IN THE LENDER’S SOLE DISCRETION.


 

Remainder of Page Intentionally Blank

Signatures on Next Page

 

5

--------------------------------------------------------------------------------


 

Signature Page for

Personal Guarantee

 

Dated as of this 7th day of March 2008.

 

 

 

 

 

STATE OF MINNESOTA

)

 

) ss

COUNTY OF

 

)

 

The foregoing instrument was acknowledged before me this            day of
January 2008, by                           , a                          
individual.

 

 

 

 

Notary Public

--------------------------------------------------------------------------------

 